Exhibit 99.1 NEWS BULLETIN AAON, Inc. 2425 South Yukon Ave. • Tulsa, OK 74107-2728 • Ph: (918) 583-2266•Fax:(918) 583-6094 • •http://www.aaon.com• FOR IMMEDIATE RELEASE November 8, 2012 For Further Information: Jerry R. Levine • Phone: (914) 244-0292 • Fax: (914) 244-0295 Email: jrladvisor@yahoo.com AAON REPORTS HIGHER SALES AND EARNINGS AND DECLARES DIVIDENDS Tulsa, OK, November 8, 2012 – AAON, Inc. (NASDAQ-AAON), today announced its operating results for the third quarter and nine-month period ended September 30, 2012, and declares dividends. In the quarter, net sales increased 4% to $76.8 million from $73.8 million in 2011, and net income increased 7% to $6.0 million from $5.6 million last year. Earnings per diluted share were $0.24, up 4% from $0.23 for the sameperiod a year ago, based upon 24.7 million and 24.8 million diluted shares outstanding for the three months ended September 30, 2012, compared to September 30, 2011, respectively.Of note, the Company’s combined income tax rate in the third quarter of 2012 totaled 43% compared to a rate of 35% in 2011. Income taxes for the full year 2012 are expected to be approximately 37%. Net sales for the first nine months of 2012 increased 11% to a record $225.1 million from $202.8 million in 2011, and net income increased 52% to $19.9 million from $13.1 million. Earnings per diluted share were $0.80, up 51% from $0.53, based upon 24.7 million and 24.9 million diluted shares outstanding for the nine months ended September 30, 2012 compared to September 30, 2011, respectively. The Company realized a 241% increase in cash flow from operations during the first nine months of 2012, which enabled it to pay off its revolving credit loan of $4.6 million and to accumulate cash and investments totaling $15.5 million. Norman H. Asbjornson, President and CEO, stated, “The increases in revenues primarily reflect gains in market share, while the increases in earnings for the third quarter and first nine months of 2012 were attributable to improved productivity, which resulted in increased gross margins from 19.3% to 22.3% in the third quarters of 2011 and 2012, respectively, and from 18.6% to 23.0% for the nine-month periods ended September 30, 2011 and 2012. Our backlog at September 30, 2012 was $55.3 million compared to $54.1 million at the same time a year ago.” At a meeting of the Board of Directors on November 7, 2012, the Board declared a regular semi-annual cash dividend of $0.12 per share.Mr. Asbjornson said, “In view of our strong financial position, the Board also declared a one-time special cash dividend of $0.12 per share.”Both dividends will be paid to the holders of the outstanding Common Stock of the Company as of the close of business on December 3, 2012, the record date, payable December 24, 2012. Mr. Asbjornson said that, “We are very pleased with the results of the first nine months of 2012, particularly in light of the difficult existing market conditions, and anticipate an above average fourth quarter.” The Company will host a conference call today at 4:15 P.M. ET to discuss the third quarter results. To participate, call 1-877-737-1669 (Code: VA32741). AAON, Inc. is a manufacturer of air-conditioning and heating equipment consisting of rooftop units, chillers, air-handling units, condensing units, heat recovery units, commercial self-contained units and coils. Its products serve the new construction and replacement markets. The Company has successfully gained market share through its “semi-custom” product lines, which offer the customer value, quality, function, serviceability and efficiency. Certain statements in this news release may be “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933. Statements regarding future prospects and developments are based upon current expectations and involve certain risks and uncertainties that could cause actual results and developments to differ materially from the forward-looking statements. 1 AAON, Inc., and Subsidiaries Consolidated Statements of Income (Unaudited)(In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Gain on disposal of assets 4 6 17 14 Income from operations Interest expense ) Interest income 40 22 55 87 Other income (expense), net 53 ) 50 ) Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted $ Cash dividends declared per common share: $ Weighted average shares outstanding: Basic Diluted 2 AAON, Inc., and Subsidiaries Consolidated Balance Sheets (Unaudited) (In thousands, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ 13 Certificates of deposit - Investments held to maturity at amortized cost - Accounts receivable, net Income tax receivable Note receivable 28 27 Inventories, net Prepaid expenses and other Deferred tax assets Total current assets Property, plant and equipment: Land Buildings Machinery and equipment Furniture and fixtures Total property, plant and equipment Less:Accumulated depreciation Property, plant and equipment, net Certificates of deposit - Investments held to maturity at amortized cost - Note receivable, long-term Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Revolving credit facility - Accounts payable Accrued liabilities­ Total current liabilities Deferred tax liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value, 11,250,000 shares authorized, no shares issued - - Common stock, $.004 par value, 112,500,000 shares authorized, 24,537,657 and 24,618,324 issued and outstanding at September 30, 2012 and December 31, 2011, respectively 98 98 Additional paid-in capital - Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 AAON, Inc., and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of bond premiums 80 Provision for losses on accounts receivable, net of adjustments (7 ) ) Share-based compensation Excess tax benefits from stock options exercised and restricted stock awards vested ) ) Gain on disposition of assets ) ) Foreign currency transaction gain ) - Deferred income taxes ) ) Changes in assets and liabilities: Accounts receivable ) 61 Income tax receivable - Inventories ) ) Prepaid expenses and other ) Accounts payable ) Accrued liabilities Net cash provided by operating activities Investing Activities Proceeds from sale of property, plant and equipment 55 Investment in certificates of deposits ) - Maturities of certificates of deposits Purchases of investments held to maturity ) - Maturities of investments - Proceeds from called investment - Capital expenditures ) ) Principal payments from note receivable 20 21 Net cash used in investing activities ) ) Financing Activities Borrowings under revolving credit facility Payments under revolving credit facility ) ) Stock options exercised Excess tax benefits from stock options exercised and restricted stock awards vested Repurchases of stock ) ) Cash dividends paid to stockholders ) ) Net cash (used) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year 13 Cash and cash equivalents, end of period $ $ 4
